DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed January 12, 2022 has been entered.
Response to Amendment
Claims 1, 7, and 21 have been amended.  Claims 1-13 and 21-27 remain pending in the application and are provided to be examined upon their merits. 
Applicant’s amendments to the Claims have overcome each and every rejection under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed October 12, 2021. Applicant’s Remarks filed January 12, 2022 have been considered. The rejections under 35 U.S.C. 101 are also hereby withdrawn.
Allowable Subject Matter
Claims 1-13 and 21-27 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Under the 2019 Revised Patent Subject Matter Eligibility Guidance as has been currently administered through the USPTO and in view of the Applicant’s Remarks filed January 12, 2022 as a whole, the Claims qualify as eligible subject matter that is not herein rejected under 35 U.S.C. 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance by the USPTO. Regarding the independent Claims, the differences between the claimed invention and the cited prior art are such that the claimed invention as a whole would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Any comments considered necessary by applicant must be submitted no later than 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20130346097 A1 by Adams; Jonathan Kaleb et al. discloses COMPUTER SYSTEM AND METHOD FOR PROCESSING DATA RELATING TO NURSE INTERVENTION PROGRAM DECISIONS.
USPGPub No. US 20160342751 A1 by Alstad; Colin Erik et al. discloses DYNAMIC TOPOLOGICAL SYSTEM AND METHOD FOR EFFICIENT CLAIMS PROCESSING.
USPGPub No. US 20080077451 A1 by Anthony; John J. et al. discloses System for synergistic data processing.
USPGPub No. US 20020035488 A1 by Aquila, Anthony et al. discloses System and method of administering, tracking and managing of claims processing.
USPGPub No. US 20020176500 A1 by BAKHMUTSKY, MICHAEL et al. discloses METHOD OF CONCURRENT MULTIPLE-MODE MOTION ESTIMATION FOR DIGITAL VIDEO.
USPAT No. US 5182705 A to Barr; Robin et al. discloses Computer system and method for work management.
USPAT No. US 8099303 B1 to Battaglia; Michael A. et al. discloses Method of providing enhanced health care, finance and benefit information via a personal health finance and benefits statement.
USPAT No. US 7392201 B1 to Binns; Gregory S. et al. discloses Insurance claim forecasting system.
USPGPub No. US 20170132711 A1 by Bruffey; Timothy et al. discloses SEQUENTIAL ESTIMATE AUTOMATION.
USPGPub No. US 20170178093 A1 by Bull; John et al. discloses SYSTEMS AND METHODS FOR ALLOCATING RESOURCES VIA INFORMATION TECHNOLOGY INFRASTRUCTURE.
USPGPub No. US 20040019470 A1 by Card, Jill P. et al. discloses Control of complex manufacturing processes using continuous process data.

USPGPub No. US 20110077977 A1 by Collins; Dean et al. discloses METHODS AND SYSTEMS FOR DATA MINING USING STATE REPORTED WORKER'S COMPENSATION DATA.
USPGPub No. US 20190259103 A1 by Coonrod; Lane Garrison et al. discloses SYSTEM TO PREDICT IMPACT OF EXISTING RISK RELATIONSHIP ADJUSTMENTS.
USPGPub No. US 20170124662 A1 by Crabtree; Jason et al. discloses RISK QUANTIFICATION FOR INSURANCE PROCESS MANAGEMENT EMPLOYING AN ADVANCED DECISION PLATFORM.
USPGPub No. US 20090157436 A1 by Craycraft; Bruce discloses REVENUE CYCLE SYSTEM AND METHOD.
USPGPub No. US 20030167151 A1 by Ding, Yiping et al. discloses Enterprise management system and method which indicates chaotic behavior in system resource usage for more accurate modeling and prediction.
USPGPub No. US 20130110555 A1 by Dunham; Leslie S. et al. discloses SYSTEMS AND METHODS FOR MANAGING PHARMACY CLAIMS.
USPGPub No. US 20050119919 A1 by Eder, Jeffrey Scott discloses Risk transfer supply chain system.
USPGPub No. US 20150317337 A1 by Edgar; Marc Thomas discloses Systems and Methods for Identifying and Driving Actionable Insights from Data.
USPAT No. US 8560421 B1 to Erlanger; Michael David discloses Method and apparatus for continuous revaluation of contracts.
USPGPub No. US 20020152098 A1 by Evans, Bret A. et al. discloses System and method for facilitating interaction with a financial service.
USPGPub No. US 20160063425 A1 by Fettig; Karen et al. discloses APPARATUS FOR PREDICTING FUTURE VENDOR PERFORMANCE.
USPAT No. US 8423388 B1 to Galusha; Larry J. et al. discloses GUI for risk profiles.
USPGPub No. US 20130031026 A1 by GIBBS; Mark John et al. discloses METHODS AND SYSTEMS FOR VALUATING FINANCIAL CONTRACTS INVOLVING EARLY EXERCISE.
USPGPub No. US 20180040064 A1 by Grigg; Alastair et al. discloses NETWORK-BASED AUTOMATED PREDICTION MODELING.

USPAT No. US 7840422 B1 to Hail; Mitzi R. et al. discloses Systems and methods for managing insurance claims.
USPAT No. US 5613072 A to Hammond; Mark S. et al. discloses System for funding future workers compensation losses.
USPGPub No. US 20150170288 A1 by Harton; Brian N. et al. discloses SYSTEMS AND METHODS FOR WEATHER EVENT-BASED INSURANCE CLAIM HANDLING.
USPGPub No. US 20050234742 A1 by Hodgdon, Darren W. discloses Incentive based health care insurance program.
USPGPub No. US 20050186921 A1 by Hoo, Min Chuin et al. discloses Method and system for antenna selection diversity with prediction.
USPGPub No. US 20150058046 A1 by Huynh; Marc-Olivier et al. discloses INSURANCE CLAIM OWNERSHIP AND ASSIGNMENT SYSTEM.
USPAT No. US 6606615 B1 to Jennings; William P. et al. discloses Forecasting contest.
USPGPub No. US 20170186093 A1 by Jones; William R. et al. discloses RESOURCE ALLOCATION.
USPGPub No. US 20180075538 A1 by Konrardy; Blake et al. discloses AUTONOMOUS VEHICLE TECHNOLOGY EFFECTIVENESS DETERMINATION FOR INSURANCE PRICING.
USPAT No. US 9792656 B1 to Konrardy; Blake et al. discloses Fault determination with autonomous feature use monitoring.
USPGPub No. US 20110282964 A1 by Krishnaswamy; Dilip et al. discloses DELIVERY OF TARGETED CONTENT RELATED TO A LEARNED AND PREDICTED FUTURE BEHAVIOR BASED ON SPATIAL, TEMPORAL, AND USER ATTRIBUTES AND BEHAVIORAL CONSTRAINTS.
USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20040111358 A1 by Lange, Jeffrey et al. discloses Enhanced parimutuel wagering.
USPGPub No. US 20030236738 A1 by Lange, Jeffrey et al. discloses Replicated derivatives having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.

USPGPub No. US 20120209634 A1 by Ling; Raymond Scott et al. discloses VEHICLE MONITORING SYSTEM.
USPGPub No. US 20050114253 A1 by Low, James J. III discloses Systems and methods for automated transactions processing.
USPGPub No. US 20100318487 A1 by Marvasti; Mazda A. discloses SELF-LEARNING INTEGRITY MANAGEMENT SYSTEM AND RELATED METHODS.
USPGPub No. US 20190063937 A1 by Moore; Michael E. et al. discloses System and Method for Vehicle Energy Management.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPAT No. US 7072863 B1 to Phillips; G. Michael et al. discloses Forecasting using interpolation modeling.
USPAT No. US 8935198 B1 to Phillips; G. Michael et al. discloses Analysis and prediction of data using clusterization.
USPAT No. US 6473084 B1 to Phillips; G. Michael et al. discloses Prediction input.
USPGPub No. US 20130151283 A1 by Ranicar, III; James A. et al. discloses SYSTEM AND METHOD FOR PROCESSING DATA RELATED TO GROUP BENEFIT INSURANCE HAVING CRITICAL ILLNESS COVERAGE.
USPGPub No. US 20170098193 A1 by ROBERTS; David et al. discloses FLEXIBLE AND PRIORITIZED MULTI-PURSE TABLES FOR MULTI-ACCOUNT BENEFIT PLAN MANAGEMENT AND PROCESSING.
USPGPub No. US 20070016542 A1 by Rosauer; Matt et al. discloses Risk modeling system.
USPGPub No. US 20130274955 A1 by Rosenbaum; Walter Steven discloses Method for analyzing operation characteristics of a vehicle driver.
USPGPub No. US 20160162733 A1 by ROUH; Alain et al. discloses METHOD AND A DEVICE FOR TRACKING CHARACTERS THAT APPEAR ON A PLURALITY OF IMAGES OF A VIDEO STREAM OF A TEXT.

USPGPub No. US 20060116914 A1 by Stemple; Gordon A. discloses Method and system of identifying available reserve and subrogation funds for workers' compensation insurance carriers.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20020152157 A1 by Stoyanov, Atanas et al. discloses Computerized retail finance program selection systems and methods.
USPGPub No. US 20170063645 A1 by Testa; Patrizia et al. discloses Method, Computer Program and Node for Management of Resources.
USPGPub No. US 20070244777 A1 by Torre; Nicolo G. et al. discloses Simulation of Portfolios and Risk Budget Analysis.
USPGPub No. US 20110060215 A1 by Tupin, JR.; Joe Paul et al. discloses APPARATUS AND METHOD FOR CONTINUOUS NONINVASIVE MEASUREMENT OF RESPIRATORY FUNCTION AND EVENTS.
USPGPub No. US 20070237098 A1 by Wang; Ye-Kui discloses Classified Media Quality of Experience.
USPGPub No. US 20030217019 A1 by Weiss, Gary Allen discloses System and method for increasing yield from performance contracts.
USPGPub No. US 20040064062 A1 by Zhou, Xiaohong et al. discloses Method for determining a metric of non-sustained arrhythmia occurrence for use in arrhythmia prediction and automatic adjustment of arrhythmia detection parameters.
USPGPub No. US 20060136273 A1 by Zizzamia; Frank et al. discloses Method and system for estimating insurance loss reserves and confidence intervals using insurance policy and claim level detail predictive modeling. 
    
        
            
                                
            
        
    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        1/26/2022